Citation Nr: 1729344	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right lower extremity disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to a rating in excess of 40 percent since August 18, 2015, for left leg varicose veins.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1962 to December 1962. He also served in the Army National Guard of Puerto Rico.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2012, February 2013, and November 2015 decisions of the San Juan, Puerto Rico, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand of the issue of an increased rating for left leg varicose veins is necessary to send the Veteran the appropriate notice of how he can substantiate his claim. There is no evidence in the record that, following the filing of the Veteran's August 2015 claim, he was sent the necessary Veteran's Claim Assistance Act (VCAA) notices.

The record indicates that the Veteran served in the Army National Guard of Puerto Rico. Remand is necessary to obtain service treatment records from the Veteran's service.


The Veteran has not been afforded VA examinations for any of the issues for which he is claiming service connection. Remand is necessary to afford the Veteran VA examinations.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Send the Veteran the required VCAA notices informing him of the evidence necessary to substantiate his claim for an increased rating for left leg varicose veins.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army National Guard of Puerto Rico and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

3.  Schedule the Veteran for a VA hypertension examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The 

examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's hypertension was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether the Veteran's in-service treatment for left leg varicose veins indicates that he had hypertension or a precursor to hypertension at that time.

c.  whether hypertension manifested to a compensable degree within one year of service separation.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In-service examinations and reports of medical history from March, July, and December 1962 which do not contain any notation of hypertension. VBMS Entries 11/10/1981, p. 11-14, 17-22; 5/5/2017, p. 185-186.

*September 1962 service treatment record (STR) indicating treatment for left leg varicose veins. VBMS Entry 11/10/1981, p. 5.

*October 1992 VA treatment record stating that the Veteran had had hypertension for more than 15 years. VBMS Entry 10/5/1993, p. 5.

4.  AFTER RECEIPT OF THE RECORDS REQUESTED IN STEP 2, schedule the Veteran for a VA heart disorders examination to obtain an opinion as to the nature and etiology of his cardiac disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified cardiac disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether the Veteran's in-service treatment for left leg varicose veins indicates that he had a cardiac disorder or a precursor to a cardiac disorder at that time.

c.  whether each identified cardiac disorder manifested to a compensable degree within one year of service separation.



IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In-service examinations and reports of medical history from March, July, and December 1962 which do not contain any notation of a cardiac disorder. VBMS Entries 11/10/1981, p. 11-14, 17-22; 5/5/2017, p. 185-186.

*September 1962 STR indicating treatment for left leg varicose veins. VBMS Entry 11/10/1981, p. 5.

*May 1993 VA treatment record stating that the Veteran had atherosclerotic heart disease. VBMS Entry 10/5/1993, p. 4. 

*April 2010 VA treatment record stating that the Veteran had atrial fibrillation with rapid response. VBMS Entry 7/11/2017, p. 16.

*May 2012 VA treatment record stating a diagnosis of atherosclerosis of the arteries of the extremities with intermittent claudication. LCM Entry 10/29/2012, p. 15.

5.  Schedule the Veteran for a VA spine examination to obtain an opinion as to the nature and etiology of his a lumbar spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether each identified spine disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In-service examinations and reports of medical history from March, July, and December 1962 which do not contain any notation of a spine disorder. VBMS Entries 11/10/1981, p. 11-14, 17-22; 5/5/2017, p. 185-186.

*September 2001 VA treatment record stating that the Veteran had demineralized lumbar vertebral bodies and lumbar spondylosis and diagnosing low back pain. VBMS Entry 12/5/2001, p. 4.

*November 2006 and July 2012 private treatment records stating a diagnosis of low back pain. VBMS Entry 5/5/2017, p. 73, 87.

*January 2014 X-ray study indicating diffuse osteopenia and mild degenerative changes in the spine. LCM Entry 11/5/2015, p. 299.

6.  Schedule the Veteran for a VA lower extremity examination to obtain an opinion as to the nature and etiology of any right lower extremity disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. whether each identified right lower extremity disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether each identified right lower extremity disorder was caused by the Veteran's service connected left leg varicose veins.

c.  whether each identified right lower extremity disorder was aggravated by the Veteran's service connected left leg varicose veins.




IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In-service examinations and reports of medical history from March, July, and December 1962 which do not contain any notation of a right leg disorder. VBMS Entries 11/10/1981, p. 11-14, 17-22; 5/5/2017, p. 185-186.

*September 1962 STR indicating treatment for left leg varicose veins. VBMS Entry 11/10/1981, p. 5.

*January 2002 VA examination stating that the Veteran had cramping and burning pain in the lower extremities and diagnosing bilateral leg venous insufficiency with reflux and bilateral varicose veins.

*July 2006 private treatment record stating that the Veteran had a diagnosis of right leg cellulitis. VBMS Entry 5/5/2017, p. 91.

*May 2012 VA treatment record stating a diagnosis of atherosclerosis of the arteries of the extremities with intermittent claudication. LCM Entry 10/29/2012, p. 15.

*October 2012 VA examination stating that the Veteran reported constant lower extremity pain and edema.

*August 2014 VA treatment record stating a diagnosis of venous insufficiency. LCM Entry 11/5/2015, p. 347.

*September 2014 VA treatment record stating a diagnosis of peripheral vascular disease. LCM Entry 11/5/2015, p. 340.

*October 2014 and May 2015 VA treatment records stating a diagnosis of chronic venous insufficiency of the lower extremities. LCM Entry 11/5/2015, p. 171, 330.

*September 2015 VA treatment record stating a diagnosis of a right foot ulcer. LCM Entry 11/5/2015, p. 23.

7.  Schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. whether each identified acquired psychiatric disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether each identified acquired psychiatric disorder was caused by the Veteran's service connected left leg varicose veins.

c.  whether each identified acquired psychiatric disorder was aggravated by the Veteran's service connected left leg varicose veins.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In-service examinations and reports of medical history from March, July, and December 1962 which do not contain any notation of an acquired psychiatric disorder. VBMS Entries 11/10/1981, p. 11-14, 17-22; 5/5/2017, p. 185-186.

*March 2004 private treatment record and August 2014 VA treatment record stating diagnoses of anxiety and depression. VBMS Entry 5/5/2017, p. 139; LCM Entry 11/5/2015, p. 347.

*July 2015 VA treatment record stating a diagnosis of unspecified neurocognitive disorder. LCM Entry 11/5/2015, p. 60.

*August 2015 VA treatment record summarizing the findings of a neuropsychological evaluation. LCM Entry 11/5/2015, p. 34-36.

*September 2015 VA treatment record stating diagnoses of mild neurocognitive disorder and unspecified depressive disorder. LCM Entry 11/5/2015, p. 26.

*September 2015 VA treatment record stating that the Veteran had anxiety. LCM Entry 11/5/2015, p. 14.

8.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




